·f;
 '


                      ARMED SERVICES BOARD OF CONTRACT APPEALS

      Appeal of --                                  )
                                                    )
      Weeks Marine, Inc.                            )      ASBCA No. 60055
                                                    )
      Under Contract No. W912EP-13-D-0012           )

      APPEARANCES FOR THE APPELLANT:                       Robert G. Ruggieri, Esq.
                                                           Michael H. Payne, Esq.
                                                            Cohen Seglias Pallas Greenhall & Furman PC
                                                            Philadelphia, PA

      APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                            Engineer Chief Trial Attorney
                                                           Susan E. Symanski, Esq.
                                                            Engineer Trial Attorney
                                                            U.S. Army Engineer District, Jacksonville

                                       ORDER OF DISMISSAL

              The dispute which is the subject of the appeal having been settled, the appeal is
      hereby dismissed with prejudice subject to reinstatement only in the event the settlement
      is not consummated. Any request to reinstate the subject appeal must be filed within 90
      days of the date of this Order.                                  ·

             Dated: 1 September 2015


                                                        MARK N. STEMPLER
                                                        Administrative Judge
                                                        Acting Chairman
                                                        Armed Services Board
                                                        of Contract Appeals


              I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
      Services Board of Contract Appeals in ASBCA No. 60055, Appeal of Weeks Marine,
      Inc., rendered in conformance with the Board's Charter.

             Dated:


                                                        JEFFREY D. GARDIN
                                                        Recorder, Armed Services
                                                        Board of Contract Appeals